Order, Supreme Court, New York County (Carol Arber, J.), entered February 28, 1992, which in an action for an accounting, granted plaintiff’s motion for summary judgment on the issue of liability and denied it on the issue of damages, and order, same court, entered April 28, 1992, which upon reargument, adhered to the prior order, unanimously affirmed, without costs.
Plaintiff’s argument that he is entitled to his share of defendant partnership’s capital account as reported on schedule K-l of defendant’s tax return overlooks that under Partnership Law § 40, a partner’s contributions to capital are to be *773repaid only after all partnership liabilities are satisfied. There being issues of fact as to the amount of such liabilities, summary judgment on the issue of damages was properly denied. Concur—Carro, J. P., Ellerin, Wallach and Ross, JJ.